The plaintiff returned for taxation his shares of national bank stock less the amount of his interest bearing indebtedness. The selectmen refused to deduct the indebtedness, and assessed taxes upon the full amount of the bank stock. "Money on hand or at interest more than the owner pays interest for" being a statutory limit of the taxation of such moneyed capital and shares of national banks not being taxable "at a greater rate than is assessed upon other moneyed capital," the plaintiff's return was correct. Gen. Laws, c. 53, s. 6; U.S. Rev. Sts., s. 5219; Pelton v. National Bank,101 U.S. 143; Evansville Bank v. Britton, 105 U.S. 322; Weston v. Manchester, 62 N.H. 574.
Tax abated.
SMITH, J., did not sit: the others concurred.